—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered December 22, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court erred in refusing to dismiss one prospective juror for cause when he did not unequivocally state that he would not be influenced by his feelings about the specific facts of the case and that he would render an impartial verdict (see, People v Blyden, 55 NY2d 73). Because the defense counsel then exercised a peremptory challenge against this prospective juror and eventually exhausted his allotment of peremptory challenges, the defendant’s conviction must be reversed (see, People v Birch, 215 AD2d 573). Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.